Exhibit WIRELESS AGE ANNOUNCES TERMINATION OF PREPAID DISTRIBUTION CONTRACT TORONTO, ONTARIO August 25, 2008 – Wireless Age Communications, Inc. (OTCBB:WLSA) (“Wireless Age” or the “Company”) announced today that its subsidiary, Wireless Source Distribution Ltd. (“Wireless Source”) has mutually agreed to terminate our Prepaid Cellular Service Card Distribution Agreement with SaskTel Mobility (“SaskTel”) effective September 30, 2008. Under this agreement, which originally was signed in 2003 and later amended in December, 2004, Wireless Source was granted the local distribution rights of prepaid phone cards on behalf of SaskTel. Historically the profit margin arising from the agreement, although marginal, was acceptable.In the past year or two, the margin has eroded and our costs have increased to the point where we believe the business makes little economic sense for Wireless Source to continue.In addition, given the recent increased scrutiny of accounting matters, the Company may be required to account for the business as commission revenue only. John Simmonds, CEO, commented, “While we are disappointed that we could not continue the business at a higher gross margin, the loss of this business while significant with respect to our total revenue, will have no material impact on our net income.Our other commercial business continues at favourable margins within Wireless Source and we will be focusing on building this business in the near term.We also plan to refocus our management to emphasize our post paid retail business which is much more profitable than the prepaid.” Note:This press release contains "forward looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on currently available competitive, financial and economic data and management's views and assumptions regarding future events. Such forward-looking statements are inherently uncertain. Wireless Age cannot provide assurances that the matters described in this press release will be successfully completed or that the Company will realize the anticipated benefits of any transaction.
